Title: To John Adams from Edmund Jenings, 12 April 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels April 12. 1780
     
     I Congratulate your Excellency, on the Russian Memorial; on its face, it promises much, (as it has something, that tends to a general Coalition). Surely the Independance of America is essential to the freedom of Commerce, I wish it was generally thought so; however the Invitation to Sweden, Denmark, Portugal and Holland leads to an immediate formidable Confederacy against the overgrown, and consequently insolent Power of England.
     I congratulate your Excellency too that Nothing was heard, in Maryland, of Clinton with his 8000 Men the 2d of March, I trust we shall hear no more of Him.
     I received yesterday a Letter from Mr Joshua Johnson at Nantes, wherein He expresses an Earnest desire of being permitted to Lay before you such Information, as may come to his Knowledge, and have your Correspondence and Confidence. Give me leave Sir, to recommend Him to your Excellency, as a Gentleman highly worthy of both. He has accepted, from a Sense of Duty to our Country, the painful and invidious Business of Auditing the public Accounts, and promises a Strict and faithful Discharge of that important Office. This I am sure will be most pleasing to You, and serve to recommend him better to your Notice, than All I can say; it is Sometime Since He Signified his Acceptance of the Employment, but has not receivd an Answer. He tells me, that Congress has said, that they intend to draw bills at 6 Months Sight for £200,000 Sterling, the buyer to pay 25000 Currency for £1000 Sterling, and to lend Congress £25000 more, which is to go in the Sinking fund, and for which they are to receive 6 per Cent Interest.
     He tells me too, that the State of Maryland, having some Money in the English Funds, have named Mr Carmichael, Mr Williams, Mr R B LLoyd, Himself and me as fit persons, out of whom His Excellency Mr Franklin is to chuse one to sell and receive and transmit the same, for which He is to have 2 1/2 per Cent. I am much pleasd with the Notice, that my Native Country has taken of me, and therefor, altho I am not ambitious of the Employment I shall think it my Duty in Obedience to the State to accept it if the Choice falls on me, (of which I am told there is little probability) however I must first beg your Advice and directions, Should his Excellency nominate me and you shoud approve of my Acceptance, I shall be obligd to you to make known to Him my present Residence.
     Mr Carmichael writes from Madrid, that He is much satisfied with the Frankness of those, with whom He treats. He wishes my Correspondence and Every information, for altho He has written several Letters to Paris within these six weeks, He has received no Answer.
     I had proposed to have gone to Boulogne, for my Baggage left there last Summer before this, as I took the Liberty of Informing your Excellency, but shall now stay here, until I have the Honor of receiving your Direction, whether it will be necessary for me to Attend yours and his Excellencys Mr Franklins Command at Paris.
     
      I have the Honor to be with the greatest Respect your Excellencys Most Obedient and Faithful Servt.
      Edm: Jenings
     
    